Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-15 and 20 in the reply filed on 06/17/2020 is acknowledged.  No grounds for traversal were provided by Applicant.  Therefore, this traversal is not found persuasive since a proper restriction requirement was made on 01/07/2020.
Applicant's election with traverse of claims 3-10 in the reply filed on 12/18/2020 is acknowledged.  No grounds for traversal were provided by Applicant.  Therefore, this traversal is not found persuasive since a proper restriction requirement was made on 10/20/2020.
The restriction requirements are still deemed proper and are therefore made FINAL.
Claims 11-12 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirements in the replies filed on 06/17/2020 and 12/18/2020, respectively.
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 2, lines 7, 10, 13, and 16, “second mounting surface” should read “second frame mounting surface” for consistency with earlier recitation in the claim.
In claim 3, line 6, “ad” should read “and”.
In claim 7, line 6, “ad” should read “and”.
In claim 14, line 9, “said proximal end” should read “said proximal end of said first thread rod” for improved clarity.
In claim 20, line 6, a period should be added after the term “respectively”.
Appropriate correction is required.
	Applicant is advised that should claim 13 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites "a fourth adjustment mechanism mounted on said carriage assembly fourth corner and between said carriage assembly fourth corner and said second corner rail bearing surface".  It is unclear whether the fourth mechanism is mounted between the carriage assembly fourth corner and said second corner rail bearing surface, or instead is mounted between the carriage assembly fourth corner and said fourth corner rail bearing surface, which is more consistent with the recited placement of the other three adjustment mechanisms.  For the purpose of examination, claim 7 reads on "a fourth adjustment mechanism mounted on said carriage assembly fourth corner and between said carriage assembly fourth corner and said fourth corner rail bearing surface".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  Dependent claims fall herewith.
Claim 7, line 9, recites the limitation "said build platform".  The term is not previously used in this claim or its parent claims(s), and does not have proper antecedent basis, making it unclear what structure is being referenced.  Furthermore, since parent claim 3 is directed at calibrating the orientation of the working surface, it is unclear if claim 7 is also directed at calibration the orientation of the working surface or not.  For the purpose of examination, claim 7, line 9, reads on "said working surface".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  Dependent claims fall herewith.    
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“first adjustment mechanism” and “second adjustment mechanism” in claims 3 and 7-10 
“third adjustment mechanism” and “fourth adjustment mechanism” in claim 7 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations:
each of a “first adjustment mechanism” and a “second adjustment mechanism” reads on an adjustment mechanism comprising:
a housing defining: 
a first end and a second end; 
an upper edge and a lower edge; 
a first threaded opening disposed between said first end and said second end and proximate said upper edge; and 
a second threaded opening disposed between said first end and said second end and proximate said lower edge; 

at least one bearing wheel rotatably carried at said housing second end, said at least one bearing wheel engaging one of said first corner rail bearing surface and said second corner rail bearing surface; 
a first threaded screw disposed in threaded engagement with said first threaded opening, said first threaded screw defining a distal end being extendable into said receptacle and in engagement with one of said carriage assembly first corner and said carriage assembly second corner; and 
a second threaded screw disposed in threaded engagement with said second threaded opening, said second threaded screw defining a distal end being extendable into said receptacle and in engagement with said one of said carriage assembly first corner and said carriage assembly second corner, like mechanism 72 in Figs. 4-6 and para. 0034 or mechanism 72’ in Figs. 7-8 and paras. 0034 and 0036 
each of a “third adjustment mechanism” and a “fourth adjustment mechanism” reads on an adjustment mechanism comprising:
a housing defining: 
a first end and a second end; 
an upper edge and a lower edge; 
a third threaded opening disposed between said first end and said second end and proximate said upper edge; and 
a fourth threaded opening disposed between said first end and said second end and proximate said lower edge; 
a receptacle disposed at said first end and configured to loosely receive one of said carriage assembly third and fourth corners; 
at least one bearing wheel rotatably carried at said housing second end, said at least one bearing wheel engaging one of said third corner rail bearing surface and said fourth corner rail bearing surface; 

a fourth threaded screw disposed in threaded engagement with said fourth threaded opening, said fourth threaded screw defining a distal end being extendable into said receptacle and in engagement with said one of said carriage assembly third corner and said carriage assembly fourth corner, like mechanism 72 in Figs. 4-6 and para. 0034 or mechanism 72’ in Figs. 7-8 and paras. 0034 and 0036 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bibas (US PG Pub 2015/0147424) in view of Padgett (US PG Pub 2016/0144564).
Regarding claim 1, Bibas teaches an apparatus (Figs. 1-3 and accompanying text) for performing work in three dimensions comprising:
a frame (outermost parts in Fig. 1A and including 101 described in para. 0115 and the other parts cited below) including: 
four stationary corner rails (102 in Fig. 1A) disposed vertically along a Z-axis and in a rectangular array (as shown in Fig. 1A), each said stationary corner rail including a lower end and an upper end (as shown in Fig. 1A), said four stationary corner rails including a first corner rail, a second corner rail positioned adjacent said first corner rail, a third corner rail positioned adjacent said second corner rail, and a fourth corner rail positioned between said third corner rail and said first corner rail (as shown implicitly in Fig. 1A for four corner rails 102); 
a bottom support secured proximate said lower end of each of said four stationary corner rails (unlabeled support at the bottom ends of corner rails 102) such that said lower end of each of said four stationary corner rails is fixed relative to said lower end of each other of said four stationary corner rails (as shown in Fig. 1A); 
an upper support (box shaped supports at the upper ends of each corner rail 102 and upper rails 103) secured proximate said upper end of each of said four stationary corner rails such that said upper end of each of said four stationary corner rails is fixed relative to said upper end of each other of said four stationary corner rails (as shown in Fig. 1A), 

an upper rail (103 at the backside of the apparatus) secured between said upper end of said second and third corner rails (as shown implicitly in Fig. 1A), said second upper rail being disposed along a Y-axis (as shown relative to coordinate system in Fig. 1A); 
an upper rail (103 at front of the apparatus) secured between said upper end of said fourth and first corner rails (as shown implicitly in Fig. 1A), said fourth upper rail being disposed along said Y-axis (as shown relative to coordinate system in Fig. 1A) and parallel with said second upper rail (as shown implicitly in Fig. 1A); 
wherein said X-axis and said Y-axis are orthogonally-disposed with respect to each other and with respect to said Z-axis (as shown by coordinate system in Fig. 1A); 
a working head assembly defining a first end and a second end (111 in Figs. 1A, 1B), said first end being moveably engaged with an upper rail (103 at the backside of the apparatus) and said second end being moveably engaged with an upper rail (103 at front of apparatus) such that said working head assembly is limited to movement along said X-axis with respect to said frame (as shown implicitly in Figs. 1A, 1B), said working head assembly extending along said Y-axis (as shown in Figs. 1B and 2), said working head assembly including a working head (203 in Fig. 2) moveably engaged with said working head assembly such that said working head is limited to movement along said Y-axis (as shown implicitly in Figs. 1A, 1B);
a carriage assembly (106 in Figs. 1A, 3) defining first, second, third, and fourth corners (as shown in Figs. 1A, 3) engaged with said third and fourth corner rails, respectively (as shown near label 108 in Fig. 1A), such that said carriage assembly is limited to movement along said Z-axis (as implicitly shown in Fig. 1A and discussed in para. 0117), said carriage assembly defining an upper side and a lower side (as implicitly shown in Fig. 1A); and 
a working surface (110) mounted on said carriage assembly upper side (as shown in Figs. 1A, 3).  
	Bibas does not teach there are four upper rails, with one secured between the first and second corner rails and another secured between the third and fourth corner rails, so that two of the rails are disposed parallel to each other and along the X-axis.

It is well-settled that duplication of parts does not have patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04.VI.B  and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).   Additionally, the courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Furthermore, per MPEP §2143.I, applying a known technique to a known device ready for improvement to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale D) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	Therefore, in view of the above considerations, Padgett’s teachings, and KSR rationales A and/or D, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bibas with the addition of two more upper rails as shown by Padgett and which amounts to mere duplication of parts taught by Bibas.  One would have been motivated to make this modification to predictably strengthen and improve the rigidity of the upper portion of Bibas’ frame by securing the upper end of each corner rail by two structural members (eg. upper rails), instead of a single structural member as taught by Bibas.
	Bibas also does not teach that all four corners of the carriage assembly are moveably engaged with four respective corner rails, instead teach that only two corners of the carriage assembly are moveably engaged with two respective corner rails.
However, it is known in the additive manufacturing arts, as shown, for example, by Padgett to configure two diagonal corners (near left and right sides of Fig. 1A) of a carriage assembly (150 in Fig. 1A) to moveably engage (para. 0055) with diagonally arranged corner rails (156 in Fig. 1A), respectively.

Therefore, in view of the above considerations and Padgett’s teachings, and KSR rationales A and/or D, it would have been obvious to one of ordinary skill in the art to modify Bibas so that all four corners of the carriage assembly are moveably engaged with four respective corner rails, which amounts to mere duplication of support parts 107 and 108 taught by Bibas for all four corners of the carriage assembly instead of only two adjacent corners.  One would have been motivated to make this modification to predictably provide improved support Bibas’ carriage assembly by four support members 107, instead of only two support members as taught by Bibas, thereby preventing any detrimental effects due to vibration, warpage, or flexing of the carriage that can occur when two corners of the carriage are unsupported.
Regarding claims 13 and 20, Bibas teaches the carriage defines a substantially V-shaped support structure (upside-down V in Fig. 3B) including first, second arms (107), each defining a proximal end and a distal end (as shown in Fig. 3B), each of said first, second arm proximal ends being disposed toward a center of said carriage (as shown above dashed crosshairs in Fig. 3B), and said first, second, arm distal ends defining said first, second corners, respectively (near 108 at two bottom corners).
Although Bibas does not teach the carriage defines a substantially X-shaped support structure including four arms, duplication of the first and second arms 107 extending in the opposite directions as shown in Fig. 3B would provide an X-shaped support structure with the claimed arm configuration.  Such a modification would have been obvious to one of ordinary skill for the reasons given in the rejection of claim 1 above related to the benefits of improved support of the carriage assembly. 
Regarding claim 14, Bibas teaches a height adjustment mechanism (113, 108’, 112) for translating said carriage and said working surface along said Z-axis, said height adjustment mechanism including: a first threaded rod disposed parallel to said Z-axis and defining a proximal and a distal end (rod 113) ; a first threaded member configured to rotatably engage said first threaded rod (108’; see also para. 0115), said first threaded member being disposed on one of said carriage and said working surface (as shown in Fig. 1A); and a motor (112 in Fig. 1A and para. 0115) in engagement with one of said 
Regarding claim 15, Bibas teaches said apparatus is a three-dimensional printer (abstract), wherein said working head is an extruder (nozzle 203 in Fig. 2 and para. 0118 extrudes material), and wherein the working surface is a build platform (110 is a platform for building per para. 0117), said extruder being provided for depositing a selected material onto said build platform (para. 0118) as said working head assembly is selectively moved along said X-axis (para. 0118), said extruder is selectively moved along said Y-axis and said build platform is selectively moved along said Z-axis to form a selected three-dimensional object (para. 0118).  
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-10 would be allowable if rewritten to overcome the rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record, considered the closest prior art to claim 2, does not teach, suggest, or render obvious an apparatus for performing work in three dimensions wherein:
each of said four stationary corner rails defines at least a first frame mounting surface, a second frame mounting surface, and a bearing surface, said bearing surface being disposed between said first and second frame mounting surfaces, said first frame mounting surface being disposed orthogonally with respect to said second frame mounting surface, and wherein: 
said first upper rail is secured between said first frame mounting surface of said first corner rail and said second frame mounting surface of said second corner rail; 
said second upper rail is secured between said first frame mounting surface of said second corner rail and said second frame mounting surface of said third corner rail; 

said fourth upper rail is secured between said first frame mounting surface of said fourth corner rail and said second frame mounting surface of said first corner rail; and wherein: 
said carriage assembly first corner is moveably engaged with said first corner rail bearing surface; 
said carriage assembly second corner is moveably engaged with said second corner rail bearing surface; 
said carriage assembly third corner is moveably engaged with said third corner rail bearing surface; and 
said carriage assembly fourth corner is moveably engaged with said fourth corner rail bearing surface, in combination with the limitations of the base claim.
The stationary rails taught by Bibas and Padgett utilize a circular slip-bearing structure rather than the claimed configuration of a first frame mounting surface, a second frame mounting surface, and a bearing surface, said bearing surface being disposed between said first and second frame mounting surfaces, said first frame mounting surface being disposed orthogonally with respect to said second frame mounting surface.  This configuration provides a novel and nonobvious design for a stationary corner rail providing four bearing surfaces for movement of the carriage assembly along the Z-axis, while also utilizing frame mounting surfaces on the same four stationary corner rails to secure the upper and lower frame supports. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY R SMITH JR./Examiner, Art Unit 1745